Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), rendered June 11, 1992, upon a verdict convicting defendant of the crimes of scheme to defraud in the first degree and petit larceny (three counts).
Defendant was convicted after trial of scheme to defraud in the first degree and three counts of petit larceny, and sentenced to concurrent terms of one year in jail and restitution. On this appeal, defendant contends that County Court erred in its determination of a Sandoval issue and that the verdict is not supported by sufficient evidence.
*922We find no abuse of discretion in County Court’s use of the Sandoval compromise to allow inquiry as to defendant’s conviction of six misdemeanors without questioning as to the types of crimes involved or the facts underlying those convictions. Further, we find that the jury could properly infer defendant’s fraudulent and criminal intent from the evidence presented at trial. The conviction was thus supported by sufficient evidence and not against the weight of the evidence.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.